Order entered July 24, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00353-CV

                  MANSIK & YOUNG PLAZA LLC, YOUNG HO KIM,
                    SUN HUI KIM, AND DAVID KIM, Appellants

                                             V.

      K-TOWN MANAGEMENT, LLC D/B/A KTN US; IP INVESTMENTS, LTD.;
        ODES H. KIM; JI HONG PARK; AND CHUL SEUNG PARK, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-12729

                                         ORDER

              Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Based on our opinion of this date, we AFFIRM the trial court’s order of May 14, 2015

and DENY appellees’ motion to increase the amount of appellants’ supersedeas bond.



                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE